DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 12/10/2020 has been considered and made of record by the examiner.
Response to Amendment
This Notice of Allowance is in response to the amendments received on 02/01/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Pessetto on 02/23/2021.
The application has been amended as follows: 
In the abstract, line 2, “one examples” is replaced by one example
In claim 5, line 7, “corresponding to a second of” is replaced by corresponding to a third of
In claim 6, line 4, “X+1 units.” is replaced by X+1 units, X is a non-zero positive integer
In claim 9, line 15, “to the received signal” is replaced by to the received data signal
In claim 10, line 3, “to the received signal” is replaced by to the received data signal
In claim 11, line 15, “to the received signal” is replaced by to the received data signal
In claim 11, last line, “to a second of the three” is replaced by to a third of the three
In claim 12, line 4, “X+1 units.” Is replaced by X+1 units, X is a non-zero positive integer.
In claim 13, line 3, “to the received signal” is replaced by to the received data signal
In claim 16, line 2, “to generate an equalizer” is replaced by to generate an equalized
In claim 16, line 13, ‘the plurality of counts;” is replaced by the plurality of counts; and 
In claim 16, line 14, “further comprising” is deleted 
In claim 17, lines 2-3, “to the received signal” is replaced by to the received data signal
In claim 18, line 2, “to generate an equalizer” is replaced by to generate an equalized
In claim 18, line 13, ‘the plurality of counts;” is replaced by the plurality of counts; and 
In claim 18, line 14, “further comprising” is deleted 
In claim 18, last line, “to a second of the three” is replaced by to a third of the three
In claim 20, last line, “the third of the three reference voltages by X+1 units.” is replaced by the third of the three separate reference voltages by X+1 units, X is a non-zero positive integer.
Allowable Subject Matter
Claims 1-7, 9-13, and 16-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632